Cook, J.,
delivered the opinion of the court.
According to the record, appellant, plaintiff below, proved its case in a rather crude manner, but we think enough was proven to escape a peremptory instruction, and the judgment is therefore reversed and the cause remanded.
The record in the case entirely ignores the rules of this court. • Two-thirds of the matter copied into the record is dead wood and imposes upon the losing party a tax *31wholly unwarranted and grossly excessive. This is not the first instance that records coming here from this county have been burdened with redundant matter; and it will be ordered that no costs will be allowed to the clerk of the circuit court for this transcript.

Reversed and remanded.